UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1941



VICTORIA A. JEDROWICZ,

                                            Plaintiff - Appellant,

          versus


GIANT FOOD INC.,

                                             Defendant - Appellee,

          and


FRANK PODGORSKI, Store Manager, in his offi-
cial capacity; KEVIN LONG, Assistant Store
Manager, in his official capacity,

                                                      Defendants.




                            No. 01-1133



VICTORIA A. JEDROWICZ,

                                            Plaintiff - Appellant,

          versus


GIANT FOOD INCORPORATED,

                                             Defendant - Appellee,
          and


ROYAL AHOLD; J. SAINSBURY (USA) HOLDINGS,
INCORPORATED; PETER MANOS, in his official
capacity; BRIAN KAMISCINSKI, District Manager
in his official capacity; FRANK PODGORSKI,
Store Manager in his official capacity,

                                                          Defendants.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-96-3562-WMN, CA-98-3899-WMN)


Submitted:   June 22, 2001                    Decided:   July 9, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jo Ann P. Myles, Largo, Maryland, for Appellant. Robert G. Ames,
Connie N. Bertram, VENABLE, BAETJER, HOWARD & CIVILETTI, Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Victoria A. Jedrowicz appeals

district court orders entered in the course of her litigating two

complaints against Giant Foods, Incorporated.    In No. 00-1941, we

have reviewed the record and the district court orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Jedrowicz v. Giant Food, Inc., No. CA-96-3562-

WMN (D. Md. June 7, 2000).   Likewise, in No. 01-1133, we have re-

viewed the record and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.    See Jedrowicz v.

Giant Food, Inc., No. CA-98-3899-WMN (D. Md. Dec. 21, 2000).     In

No. 01-1133, we grant Appellee’s motion to file an attachment.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 3